Citation Nr: 0812004	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  07-03 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to direct payment of supplemental attorney fees 
from past due benefits in connection the award of increased 
ratings stemming from an initial claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine.


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 administrative 
decision by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to direct payment of attorney fees out of an award of past 
due benefits for increased evaluations of service connected 
disabilities.


FINDINGS OF FACT

1.  In a November 2002 decision, the Board denied entitlement 
to service connection for residuals of a low back injury; 
this decision was properly appealed and has been constantly 
pursued since that time.

2.  By way of a May 2005 decision, the Board granted service 
connection for residuals of a low back injury.

3.  In a June 2005 rating decision, the RO implemented the 
Board decision, granting service connection for degenerative 
disc disease of the lumbar spine, radiculopathy of the left 
lower extremity, and radiculopathy of the right lower 
extremity.

4.  The veteran, through his representative, has perfected an 
appeal of the implementing decision as to the assigned 
evaluations and effective dates.

5.  In a November 2006 decision, a decision review officer 
(DRO) from the RO granted entitlement to increased 
evaluations for degenerative disc disease of the lumbar 
spine, radiculopathy of the left lower extremity, and 
radiculopathy of the right lower extremity, all effective 
October 6, 2006.




CONCLUSION OF LAW

The criteria for direct payment of supplemental attorney fees 
from past due benefits in connection the award of increased 
ratings stemming from an initial claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine are met.  38 U.S.C.A. § 5904(d) (West 2002); 
38 C.F.R. § 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that under the Veterans Benefits, 
Health Care, and Information Technology Act of 2006, Public 
Law 109-461, the law governing payment of attorney fees was 
amended in several respects.  It does not appear that any of 
the amendments to 38 U.S.C.A. § 5904 bear on the instant 
case.  Moreover, as the appellants claim was filed and 
perfected prior to the June 20, 2007, effective date of the 
amendments, the old law applies.

Under the provisions of 38 U.S.C.A. § 5904(c)(1), a fee may 
not be charged, allowed, or paid for an attorney's services 
with respect to services provided before the date on which 
the Board first makes a final decision in a case.  Such a fee 
may be charged, allowed, or paid in the case of services 
provided after such date only if an attorney is retained with 
respect to such case before the end of a 1-year period 
beginning on that date.

Under the provisions of 38 C.F.R. § 20.609(c), an attorney 
may charge fees only if both of the following conditions have 
been met: a final Board decision has been promulgated with 
respect to the issue involved, and the attorney was retained 
not later than 1 year following the date on which that Board 
decision was promulgated.  See In re Mason, 13 Vet. App. 79, 
83-86 (1999).

In In the Matter of the Fee Agreement of Smith, 4 Vet. 
App. 487, 490 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that, pursuant to 38 U.S.C.A. 
§ 5904(c)(1), a fee agreement may be entered into between a 
claimant and an attorney for services provided only after the 
Board makes a final decision on the issue involved in a case.  
In In the Matter of the Fee Agreement of Stanley, 10 Vet. 
App. 104, 107 (1997), the Court also held that the issue 
extant in the final Board decision in a case must be the same 
issue for which the attorney is seeking payment.

In this case, the Board's first final decision, dated in 
November 2002, denied entitlement to service connection for 
residuals of a low back injury.  The veteran hired an 
attorney, the appellant, in April 2003, meeting the "within 
one year" requirement of 38 U.S.C.A. § 5904 (West 2002).  
Following an appeal to the Court and a Board remand, the 
Board granted service connection for residuals of a low back 
disability in a May 2005 decision.  The RO implemented this 
decision in June 2005; the RO properly recharacterized the 
issue to ensure that all actual residuals of the back injury 
were recognized and compensated.  Service connection was 
formally awarded for degenerative disc disease of the lumbar 
spine, radiculopathy of the left lower extremity, and 
radiculopathy of the right lower extremity.  VA directly paid 
attorney fees to the appellant out of the past due benefits 
awarded in that decision.

In October 2005, the veteran, through the appellant, filed a 
notice of disagreement with the assigned effective dates and 
evaluations for his service connected disabilities.  This 
appeal was perfected in January 2006.  The RO scheduled a VA 
examination to evaluate the current status of the 
disabilities.  In November 2006, a DRO decision granted 
increased evaluations for the back and lower extremity 
disabilities effective the date of the VA examination 
establishing factual entitlement, October 4, 2006.

The appellant sought direct payment of supplemental attorney 
fees from the past due benefits awarded in November 2006.  
The RO denied entitlement in an administrative decision that 
same month, finding that there was never a Board decision on 
the issue of increased evaluation.  The appellant argues that 
the November 2006 DRO decision is a continuation of the 
action which began, for attorney fee purposes, with a 
November 2002 Board decision.  The Board agrees.

The applicable implementing regulations are very clear.  As 
the RO cited in a January 2007 statement of the case, 
38 C.F.R. § 20.609(h)(3)(i) provides:

When the benefit granted on appeal, or as the 
result of the reopened claim, is service 
connection for a disability, the "past-due 
benefits" will be based on the initial disability 
rating assigned by the agency of original 
jurisdiction following the award of service 
connection. The sum will equal the payments 
accruing from the effective date of the award to 
the date of the initial disability rating 
decision. If an increased evaluation is 
subsequently granted as the result of an appeal of 
the disability evaluation initially assigned by 
the agency of original jurisdiction, and if the 
attorney-at-law represents the claimant or 
appellant in that phase of the claim, the 
attorney-at-law will be paid a supplemental 
payment based upon the increase granted on appeal, 
to the extent that the increased amount of 
disability is found to have existed between the 
initial effective date of the award following the 
grant of service connection and the date of the 
rating action implementing the appellate decision 
granting the increase.  38 U.S.C.A. 
§ 20.609(h)(3)(i) (Emphasis added).

The regulation directly addresses the instant situation.  The 
increase was granted during the course of an appeal of the 
initially assigned effective dates and evaluations, all 
stemming from the appeal of the first final Board decision in 
November 2002.  This is, as the appellant has argued, a 
Fenderson v. West, 12 Vet. App. 119, (1999) situation, in 
which stages of evaluation are permissible following an 
initial grant of service connection.  Stages are assignable 
because the entire period since the grant of service 
connection is considered to be under appeal.  

The Board would point out that although the RO stresses that 
there was no "appellate decision granting the increase" in 
this case, the decision which granted the increased 
evaluation was made by a DRO, and, to the extent it was made 
in the course of the appeal, it was in fact an appellate 
decision.  That is was also the rating action which 
implemented the decision does not preclude payment of 
attorney fees.

The Board finds that the appellant is entitled to payment of 
attorney fees from past due benefits due to increased 
evaluations for service connected disabilities granted on 
appeal from the initial award of service connection.  


ORDER

Entitlement to direct payment of supplemental attorney fees 
from past due benefits in connection with a claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine is granted, subject to the laws 
and regulations governing such payments.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


